Citation Nr: 0407532	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of service 
connection for a low back injury.


FINDINGS OF FACT

The competent and objective medical evidence of record 
preponderates against a finding that any currently diagnosed 
low back disorder is related to the veteran's period of 
active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records dated from July 1962 to 
August 1966 are associated with the claims file.  When 
examined upon entry into service in July 1962, the veteran's 
spine and the remainder of his musculoskeletal system were 
reported as normal, and he was found qualified for service.  
Service medical records are silent for complaint of or 
treatment for a back disorder.  The veteran's August 1966 
separation examination also shows that his musculoskeletal 
system, to include his spine, was normal.

Post-service, VA and non-VA medical records are associated 
with the claims file.  In August 1968 and March 1971, in 
physician's reports completed by R.D.H., M.D., apparently 
provided to the veteran's employer in connection with his 
claiming a temporary inability to work, the veteran was 
diagnosed with acute lumbosacral strain in 1968, and again 
with lumbosacral strain in 1971.

Private treatment records from D.H.B., M.D., dated from 
February 1979 to January 2003, are also associated with the 
veteran's file.  A July 1985 clinical entry shows that the 
veteran complained of new low back pain when he got up from a 
reclining position on his couch.  The veteran also indicated 
lower back tightness, and burning pain in his left hip.  The 
diagnosis was acute lumbosacral strain.  A September 1985 
clinical entry shows a diagnosis of possible herniated 
nucleus pulposus.  The veteran continued to complain of 
recurring lower back pain through January 1992, when Dr. 
D.H.B. diagnosed him with a herniated lumbar disc, at the 
level of the 4th and 5th lumbar vertebrae on the left.  

Later in January 1992, the veteran was privately 
hospitalized, and underwent removal of extruded disc 
fragments from the spinal canal at L5-S1, left, medial 
facetectomy, foraminotomy, and diskectomy at L4-5.  He 
continued to complain of lower back pain and, in October 
1998, underwent decompression laminotomy, medial facetectomy, 
foraminotomy at both L3-4 and L4-5 levels on the right, and 
removal of a large extruded disc fragment from beneath the 
lamina between L3-4 and L4-5 on the right.  Records dated 
from December 1998 to January 2003 show that the veteran 
continued to complain of recurrent back pain, post surgery.

In a June 2001 written statement, the veteran's former spouse 
indicated that she had been married to the veteran from 1967 
to 1975, and that he had suffered from back problems during 
that entire time.




In his December 2002 substantive appeal, the veteran stated 
that, when he was stationed on board the USS Coral Sea (CVA-
43), he moved 55-gallon drums of oil and strained his back.  
He said he was given medication and light duty at that time.

In a January 2003 written statement, Dr. D. H.B. indicated 
that the veteran continued to be treated for back pain.  He 
noted that the veteran had suffered intermittent back pain 
since his injury in the Navy in 1964, and that it is possible 
his back pain is service connected.  In an undated, 
handwritten note accompanying his statement, Dr. D.H.B. added 
that the veteran was treated for the same back problem by 
B.H., M.D., an orthopedic surgeon, from 1966 to 1973.  It was 
noted that Dr. B.H. died in October 1973, and was a partner 
of Dr. D.H.B.

At his March 2003 personal hearing at the RO, the veteran 
testified that he hurt his back in the Navy while moving 55-
gallon drums of oil aboard the USS Coral Sea.  He indicated 
that he went to sick bay a couple of times and was given a 
board to put under his mattress, and some medicine.  He said 
that, when he was examined for discharge, he had no idea of 
his back problem and did not report it.  He further testified 
that, after separation from service, he sought treatment for 
his back in 1966 or early 1967, when he was confined to bed 
for three weeks.  A physician diagnosed him with a bulging 
disc and prescribed muscle relaxers.  The veteran made 
reference to the January 2002 letter from Dr. D.H.B., and 
stated that Dr. D.H.B. did not have access to his partner's 
records, but remembered the veteran from when he had sought 
treatment in their office beginning in 1966.  The veteran 
also stated that he had not worked since 1993, mostly because 
of his back, and said that he had incurred no other back 
trauma since service.

VA outpatient treatment records dated from June 1999 to March 
2003 show an initial description of the veteran's history of 
back surgery in January 2002.  A March 2003 clinical entry 
shows an assessment of the veteran's chronic low back pain 
status, post two lumbar discectomies.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-944 
(Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

In June 2001, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed April 2003 statement of the case (SOC) and a 
June 2003 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2003 SOC contained the new duty-to-assist law and 
regulations codified at 38 U.S.C.A. § 5107 (West 2002) and 38 
C.F.R. § 3.159 (2002).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Low Back Disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran contends that his currently diagnosed chronic low 
back pain, status post two discectomies, began in service 
when he injured himself moving oil drums while stationed 
aboard an aircraft carrier.  The Board certainly has no 
reason to doubt the veteran's assertions of back pain during 
service.  However, the service medical records are silent for 
any manifestations, complaints, or treatment referable to the 
veteran's claimed back disability in service.  In addition, 
when he was examined for release from active duty in August 
1966, clinical evaluation of his musculoskeletal system, 
specifically including his spine, was normal.

Moreover, the earliest medical evidence of a back disorder in 
the record is a diagnosis of acute lumbosacral strain by Dr. 
R.D.H. in August 1968, two years after separation from 
service, on a form to advise the veteran's employer of his 
health status.  With reference to the doctor's 
characterization of the veteran's lumbosacral strain as being 
"acute," we note that the term denotes, when "referring to 
a health effect, brief; not chronic."  Stedman's Medical 
Dictionary (26th ed., 1995), at 22 (emphasis added).  Later, 
in the 1980s, the veteran manifested chronic problems, 
including lumbar disc disease, resulting in subsequent 
surgeries.

The Board acknowledges the January 2002 written statement 
from Dr. D.H.B., in which he indicated that the veteran had 
experienced pain on and off since an injury he had described 
as having occurred in the Navy in 1964, and stated it was 
possibly service-connected.  A superficial review of this 
opinion might appear to support the veteran's claim, but a 
close analysis shows that it does not.  Dr. D.H.B. provided 
no medical evidence to support his conclusion.  Furthermore, 
he never indicated that he had examined the veteran's service 
medical records.  It appears that Dr. D.H.B.'s opinion is 
merely a recitation of the veteran's stated belief that his 
back disorder began in service.  Therefore, the opinion is 
both equivocal and speculative and, at most, does little more 
than propose that it is possible that the veteran's low back 
disorder is related to his service.  The physician did not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Even if the Board were to conclude, as Dr. D.H.B. stated in 
January 2002, that the veteran began receiving medical 
treatment for his back in 1966, there is no medical evidence 
of an event or injury in service with which to link any post-
service treatment or diagnosis.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
In his opinion, Dr. D.H.B. never made reference to 
independent medical evidence to support his statement.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Indeed, the 
record contradicts Dr. D.H.B.'s opinion, since the veteran's 
service medical records are silent for a back injury 
sustained in service in 1964.

Furthermore, the Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The Board notes again that Dr. 
D.H.B.'s opinion contained no medical rationale.  He did not 
indicate that he had either reviewed the veteran's service 
medical records or independently traced the veteran's 
disorder to a specific event or time period.  A medical 
opinion like this one is therefore inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Furthermore, the Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Dr. D.H.B's statement, then, is not competent 
medical evidence on which the Board may rely.

While the veteran may sincerely believe that his low back 
disorder is the result of his active service, laypersons are 
not considered competent to offer medical opinions, and 
testimony to that effect does not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's assertions 
regarding his back are not professionally competent.  The 
documentary record is of probative value.  This probative 
evidence fails to show that the veteran complained of or was 
treated for any back condition during active service, nor 
that there was a back disorder at the time of his separation.  
Finally, the competent medical evidence of record does not 
establish a nexus between the veteran's currently diagnosed 
back disorder and his active service.

Therefore, the Board concludes that the medical evidence of 
record preponderates against a finding that the veteran's 
back disorder was incurred in or aggravated by service.

As the evidence preponderates against the claim for service 
connection for the veteran's low back disorder, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (old and new version; 
Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



